     Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
CITY OF ALMATY, KAZAKHSTAN,          )
and BTA BANK JSC                     )
                                     )
            Plaintiffs,              )
                                     )
            v.                       )               No. 15-cv-05345 (AJN) (KHP)
                                     )
MUKHTAR ABLYAZOV, ILYAS              )
KHRAPUNOV, VIKTOR KHRAPUNOV )
and TRIADOU SPV S.A.,                )
                                     )
            Defendants.              )
                                     )


                      DECLARATION OF MATTHEW L. SCHWARTZ

        MATTHEW L. SCHWARTZ, pursuant to 28 U.S.C. § 1746, declares the following

under penalty of perjury:

   1.   I am a Partner in the law firm of Boies Schiller Flexner (“BSF”), counsel for Plaintiffs

        BTA Bank and the City of Almaty, Kazakhstan (the “Kazakh Entities”) in the above-

        referenced action. I make this declaration in support of the Kazakh Entities’ motion for

        discovery sanctions against defendants Mukhtar Ablyazov, Viktor Khrapunov, Ilyas

        Khrapunov, and Triadou SPV S.A.

   2. The Kazakh Entities have moved to compel discovery from the defendants on nine

        occasions in this action and have sought protective orders three times. The efforts the

        Kazakh Entities have gone to in order to obtain discovery in this action are detailed

        below.

           a. On April 19, 2017, the Kazakh Entities moved to compel the deposition of Ilyas

                 Khrapunov. [ECF No. 303.]

                                                 1
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 2 of 14



    b. On April 28, 2017, the Kazakh Entities moved to compel Triadou to produce two

       witnesses for depositions, Marc Gillieron and Petr Krasnov. [ECF No. 317.]

    c. After the Court granted the Kazakh Entities’ motion to compel Gillieron’s

       deposition [ECF No. 330], Triadou moved for reconsideration of that order,

       admitting for the first time that Gillieron had resigned from his position at SDG

       while under subpoena. [ECF Nos. 334, 336]. Plaintiffs were forced to oppose

       reconsideration, which the Court denied [ECF No. 398], noting that “the Court

       [was] troubled by the timing of Gillieron’s resignation” and that “Gillieron

       tendered his resignation on May 30, 2017, after his deposition was noticed on

       March 20, 2017 and after the motion to compel his deposition was fully briefed

       on April 26, 2017” and the possible fact that Traidou failed to inform Gillieron

       about the noticed deposition suggested a “tactical decision by Triadou to hinder

       discovery . . . .” [ECF No. 398 at 6-7.]

    d. On July 19, 2017, the Kazakh Entities were forced to cross-move for a protective

       order barring the use of documents stolen by computer hackers. [ECF No. 356.]

       The Khrapunovs had produced these hacked documents less than 24 hours before

       the Rule 30(b)(6) deposition of BTA Bank’s corporate witness. The Khrapunovs’

       attempted to use these documents stolen from Republic of Kazakhstan officials

       and their legal counsel during the deposition, as described in detail in the Kazakh

       Entities’ motion for a protective order. [Id. at 1-3.] That motion for a protective

       order was granted on July 28, 2017. [ECF No. 369.]

    e. The Khrapunovs then sought reconsideration of the Court’s decision on the

       hacked documents [ECF No. 389], which the Kazakh Entities were forced to



                                         2
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 3 of 14



       oppose. [ECF No. 396]. The court denied the Khrapunovs’ motion for

       reconsideration. [ECF No. 418].

    f. On August 29, 2017, the Kazakh Entities filed their first of two motions to compel

       against Mukhtar Ablyazov seeking his deposition and his responses to the Kazakh

       Entities’ first set of interrogatories. [ECF No. 399.]

    g. On September 21, 2017, the Kazakh Entities filed a motion to compel against

       Triadou and Ilyas Khrapunov for documents contained in Triadou’s corporate

       email accounts and email accounts used by Ilyas Khrapunov related to the

       investment at issue here. [ECF No. 419.] This motion became necessary after

       Triadou admitted that its parent company, SDG, deleted all of Ilyas’s internal

       email accounts in mid-2014. [Id. at 1.] In addition, Triadou failed to search

       identified email accounts used to conduct Triadou’s business. [Id. at 2.]

    h. On October 6, 2017, the Kazakh Entities filed an emergency motion for a

       protective order related to the Khrapunovs’ improper motivation behind the

       deposition of Kenes Rakishev, the Chairman of the Board of Directors of BTA

       Bank. [ECF No. 435.] Specifically, in the days before Rakishev’s scheduled

       deposition, the Kazakh Entities learned that the Khrapunovs were posting on

       social media about their intention to use the deposition as an opportunity to

       embarrass Rakishev, including telling their followers to “Stock up on popcorn,

       dear friends!” [Id. at 2.] The protective order relating to Rakishev’s deposition

       was granted on October 10, 2017. [ECF No. 439.]

    i. The Khrapunovs’ posts about Rakishev’s deposition and the Court’s subsequent

       protective order came after the Khrapunovs noticed the deposition of Karim



                                         3
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 4 of 14



       Masimov – the former Prime Minster of Kazakhstan – even though they had no

       basis for thinking that they could secure his deposition by notice. [Id.] The

       Kazakh Entities immediately commenced a meet and confer with the Khrapunovs

       over Masimov’s deposition notice and threatened to file a motion for sanctions if

       the Khrapunovs proceeded with the deposition. After the noticed deposition day

       came and went, the Khrapunovs made no effort to compel Masimov’s deposition.

       [Id.]

    j. On December 12, 2017, the Kazakh Entities filed a motion to compel against

       Triadou and Ilyas Khrapunov seeking documents relating to Marc Gillieron,

       whom the Court had previously ordered to appear for a deposition in this action.

       [ECF No. 494.] Triadou had refused to produce Gillieron’s documents, claiming

       that he used an outside email address to conduct his business as a director of the

       company. That motion was granted in part and denied in part on January 16,

       2018. [ECF No. 536 at 2-3.]

    k. On January 12, 2018, the Kazakh Entities filed a motion to compel against Ilyas

       and Viktor Khrapunov to produce archives from which they claimed to have

       produced the above-mentioned hacked documents, so as to identify all of the

       hacked documents they had produced. [ECF No. 530.]. The Khrapunovs had

       asserted attorney-client privilege over these archives, an assertion the court

       overruled, and the motion was granted on January 24, 2018. [ECF No. 541.]

    l. On October 30, 2018, the Kazakh Entities were forced to move for an evidentiary

       hearing and sanctions after Ilyas Khrapunov leaked the confidential deposition

       transcript of Kenes Rakishev in this action. [ECF No. 453]. The Court held an



                                         4
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 5 of 14



       evidentiary hearing on November 17, 2017, and on March 5, 2018, the Court

       sanctioned Ilyas Khrapunov for leaking a confidential deposition transcript, and

       the Court granted the Kazakh Entities fees and costs. [ECF No. 564, 628].

    m. On January 2, 2018, the Kazakh Entitles were forced to move to strike new

       evidence that the Khrapunovs had offered after the November 17, 2017

       evidentiary hearing in opposition to the motion for sanctions, including a

       declaration from an undisclosed expert witness. [ECF No. 511]. The Court

       granted the motion to strike on March 5, 2018. [ECF No. 564].

    n. On April 18, 2018, the Kazakh Entities were forced to file another motion to

       compel against the Khrapunovs relating to the “Kazaword” hacked documents.

       [ECF No. 616.] This motion to compel was necessary because, as explained in the

       Kazakh Entities’ letter-motion, certain of the documents the Khrapunovs

       represented to be obtained from Kazaword were not present in the collection of

       Kazaword documents produced by the Khrapunovs in response to the Court’s

       previous Kazaword order. [Id. at 2.] The Khrapunovs were ordered to produce all

       documents that they originally claimed had come from Kazaword but which had

       in fact been obtained from other sources, and all other documents obtained from

       those sources. [ECF No. 748.]

    o. On July 5, 2018, the Kazakh Entities filed a motion to compel against Viktor

       Khrapunov seeking certain unproduced documents, a sworn statement affirming

       that Viktor had collected documents from his devices and accounts, and the

       production of a privilege log. [ECF No. 768.] This motion followed Viktor’s

       years-long failure to produce documents or participate in discovery and admission



                                        5
 Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 6 of 14



          in his deposition that he had not collected or reviewed any documents as of

          January 2018. [Id. at 6.] The Kazakh Entities’ motion was granted in part on July

          23, 2018. [ECF No. 800.]

       p. On August 1, 2018, the Kazakh Entities filed their second motion to compel

          against Mukhtar Ablyazov seeking his cooperation in scheduling his deposition

          and his production of documents. [ECF No. 811.] Ablyazov had refused to

          provide his consent to be deposed in France until after the Kazakh Entities’ first

          motion to compel. [Id. at 1.] Even after agreeing to be deposed in France,

          Ablyazov obstructed the Kazakh Entities’ efforts to communicate with the French

          tribunal to schedule his deposition, necessitating the second motion to compel.

          [Id. at 2.] Further, Ablyazov had failed to produce any documents in his

          possession in response to the Kazakh Entities’ document requests. [Id. at 3.] This

          motion was granted on August 10, 2018. [ECF No. 813.]

       q. Most recently, on December 31, 2018, the Kazakh Entities filed a letter-motion

          seeking a protective order regarding untimely fact discovery subpoenas served on

          third parties by Triadou. [ECF No. 910.]

3. Separate from forcing the Kazakh Entities to move to compel and for protective orders on

   many occasions, the defendants’ conduct has delayed discovery in ways not detailed in

   the above motions practice.

       a. The Khrapunovs had not collected any of their email accounts for production in

          this action, including those specifically identified in the Kazakh Entities’

          document requests, as of the November 17, 2017 evidentiary hearing on




                                            6
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 7 of 14



       sanctions, which the Khrapunovs then-counsel admitted under questioning.

       11/17/17 Hr’g Tr. at 48:13-21, 64:24 65:24, 67:15-2.

    b. As of the date of his deposition, January 31, 2018, Viktor Khrapunov had not

       been asked to collect any of his documents of e-mail accounts. See V. Khrapunov

       Dep. Tr., Day 2, 122:18-123:1.

    c. Ilyas Khrapunov’s interrogatory responses failed to disclose numerous email

       accounts that third-party discovery revealed that he used:

       “theuraniumguy@gmail.com,” “thenickelguy@gmail.com”

       “oilman2030@hotmail.com, and “jabba@cryptoheaven.com.” Ilyas’s failure to

       disclose these accounts frustrated the Kazakh Entities’ efforts to obtain discovery

       from Ilyas and others.

    d. Ilyas’s Rule 26 disclosures failed to disclose Frank Monstrey and listed Gennady

       Petelin’s address as “unknown.” Both Viktor and Ilyas Khrapunov testified in

       their depositions to knowing for years that Petelin was living in California. Their

       failure to truthfully disclose Petelin’s location led the Kazakh Entities to spend

       considerable time and effort searching for Petelin, including by retaining third

       parties to ascertain their location so they could be served.

    e. The Khrapunovs made numerous, unwarranted assertions of privilege in order to

       withhold non-privileged documents, which they only produced under threat of

       motion to compel. As explained in a letter to the Hon. Katharine H. Parker on

       June 1, 2018, on April 4, 2018 Ilyas Khrapunov unwittingly replied-all to an

       email he was blind-copied on by Gennady Petelin’s counsel. [ECF No. 703.] The

       inadvertent reply-all revealed that Ilyas had been receiving sealed filings in the



                                         7
 Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 8 of 14



           miscellaneous subpoena proceeding in California, to which Ilyas was not a party,

           at the same time that Petelin was representing that he was entirely separate from

           the Khrapunovs. [Id. at 2.] The Kazakh Entities were then forced to threaten and

           to prepare a motion to compel production of communications between Khrapunov

           and Petelin and his counsel, which had not been previously produced despite

           being responsive to the Kazakh Entitles’ discovery requests. The Khrapunovs

           offered no explanation for failing to produce these documents before they were

           threatened with motion practice.

       f. Ilyas failed to produce documents relating to his dealings with Frank Monstrey,

           and the Kazakh Entities were forced to locate Monstrey and obtain documents

           from him.

       g. The Kazakh Entities noticed Ablyazov’s deposition at the end of 2016, but he

           refused to be deposed in the United States or London because he was subject to an

           INTERPOL red notice (which was subsequently lifted), notwithstanding the fact

           that Kazakhstan does not have an extradition treaty with the United

           States. Instead, Ablyazov would only agree to be deposed in France pursuant to

           the Hague Convention.

4. Attached hereto are true and correct copies of the following documents:

       a. Exhibit 1 is a copy of excerpts of the deposition of Cesare Cerrito, conducted on

           March 9, 2017.

       b. Exhibit 2 is a copy of excerpts of the deposition of Nicolas Bourg, conducted on

           September 11, 2017.




                                              8
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 9 of 14



    c. Exhibit 3 is a copy of excerpts of the deposition of Philippe Glatz, conducted on

       September 27, 2017.

    d. Exhibit 4 is a copy of excerpts of the deposition of Elena Petelina, conducted on

       December 18, 2017.

    e. Exhibit 5 is a copy of excerpts of the deposition of Viktor Khrapunov, conducted

       on January 30 and 31, 2018.

    f. Exhibit 6 is a copy of excerpts of the deposition of Ilyas Khrapunov, conducted

       on February 1 and 2, 2018.

    g. Exhibit 7 is a copy of excerpts of the deposition of Frank Monstrey, conducted on

       July 17, 2018.

    h. Exhibit 8 is a copy of excerpts of the deposition of Gennady Petelin, conducted on

       August 21, 2018.

    i. Exhibit 9 is a copy of excerpts of the deposition of Felix Sater, conducted on

       September 13, 2018.

    j. Exhibit 10 is a copy of excerpts of the deposition of Mukhtar Ablyazov,

       conducted on October 30 and 31, 2018.

    k. Exhibit 11 is a copy of excerpts of the transcript from a hearing held before Hon.

       Alison J. Nathan, on May 15, 2016.

    l. Exhibit 12 is a copy of excerpts of the transcript from a hearing before Hon.

       Katharine H. Parker, on October 4, 2017.

    m. Exhibit 13 is a copy of excerpts of the transcript from a hearing before Hon.

       Katharine H. Parker, on November 17, 2017.




                                         9
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 10 of 14



    n. Exhibit 14 is a copy of excerpts of the transcript from a hearing before Hon.

       Katharine H. Parker, on February 12, 2018

    o. Exhibit 15 is a copy of excerpts of the transcript from a hearing before Hon.

       Katharine H. Parker, on July 23, 2018

    p. Exhibit 16 is a copy of excerpts of the transcript from a hearing before Hon.

       Katharine H. Parker, on November 14, 2018.

    q. Exhibit 17 is a copy of excerpts of a document previously produced in this action

       by Frank Monstrey, identified as FM 01 in the deposition of Frank Monstrey.

    r. Exhibit 18 is a copy of ECF No. 143-09.

    s. Exhibit 19 is a copy of ECF No. 143-10.

    t. Exhibit 20 is a copy of ECF No. 882-01.

    u. Exhibit 21 is a copy of an entry in the Federal Register dated July 22, 2014, titled

       “Notice of Finding That FBME Bank Ltd., Formerly Known as Federal Bank of

       the Middle East, Ltd., Is a Financial Institution of Primary Money Laundering

       Concern.”

    v. Exhibit 22 is a copy of document previously produced in this action and identified

       at depositions in this action as PX 199.

    w. Exhibit 23 is a copy of a document previously produced in this action, Bates

       stamped TRIA0011420.

    x. Exhibit 24 is a copy of a document previously produced in this action, Bates

       stamped TRIA0008981.

    y. Exhibit 25 is a copy of a document previously produced in this action and

       identified at depositions in this action as PX 29.



                                         10
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 11 of 14



    z. Exhibit 26 is a copy of a document previously produced in this action and

        identified at depositions in this action as PX 145.

    aa. Exhibit 27 is a copy of a document previously produced in this action and

        identified at depositions in this action as PX 81.

    bb. Exhibit 28 is a copy of ECF No. 419-04.

    cc. Exhibit 29 is a copy of ECF No. 419-05.

    dd. Exhibit 30 is a copy of ECF No. 431-04.

    ee. Exhibit 31 is a copy of Triadou’s responses and objections to the Kazakh Entities’

        Second Set of Interrogatories, dated April 24, 2017.

    ff. Exhibit 32 is a copy of a document previously produced in this action, Bates

        stamped Almaty-BTA00221575.

    gg. Exhibit 33 is a copy of a document previously filed in this action as ECF No. 142,

        and identified in depositions in this action as Bourg 09.

    hh. Exhibit 34 is a copy of a filing in a related state-court action.

    ii. Exhibit 35 is a copy of ECF No. 482-16.

    jj. Exhibit 36 is a copy of ECF No. 482-17.

    kk. Exhibit 37 is a copy of a document previously produced in this action, Bates

        stamped Almaty-BTA0232864.

    ll. Exhibit 38 is a copy of a document previously produced in this action, Bates

        stamped Almaty-BTA0191560.

    mm.         Exhibit 39 is a copy of ECF No. 419-6.

    nn. Exhibit 40 is a copy of ECF No. 419-7.




                                          11
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 12 of 14



    oo. Exhibit 41 is a copy of a document previously produced in this action, Bates

       stamped MEYER0003093.

    pp. Exhibit 42 is a copy of a document previously produced in this action, Bates

       stamped MEYER0003221.

    qq. Exhibit 43 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 190.

    rr. Exhibit 44 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 191.

    ss. Exhibit 45 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 192.

    tt. Exhibit 46 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 193.

    uu. Exhibit 47 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 194.

    vv. Exhibit 48 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 67.

    ww.        Exhibit 49 is a copy of a document previously produced in this action and

       identified in depositions in this action as PX 189.

    xx. Exhibit 50 is a copy of a document previously produced in this action, Bates

       stamped Almaty-BTA0243659.

    yy. Exhibit 51 is a copy of a document previously produced in this action, Bates

       stamped Almaty-BTA0243661.




                                        12
Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 13 of 14



    zz. Exhibit 52 is a copy of the Kazakh Entities’ fourth request for the production of

       documents to Ilyas Khrapunov, dated August 14, 2017.

    aaa.         Exhibit 53 is a copy of the Kazakh Entities’ third request for the

       production of documents to Ilyas Khrapunov, dated July 17, 2017.

    bbb.         Exhibit 54 is a copy of the Kazakh Entities’ first request for the production

       of documents in this action, dated August 26, 2016.

    ccc.         Exhibit 55 is a copy of the Khrapunovs’ Rule 26 Initial Disclosures, dated

       August 12, 2016.

    ddd.         Exhibit 56 is a copy of a privilege log produced by the Khrapunovs on

       December 7, 2018.

    eee.         Exhibit 57 is a copy of the Kazakh Entities’ Second Set of Interrogatories

       to Defendant Mukhtar Ablyazov in this action.

    fff. Exhibit 58 is a copy of a document previously produced in this action, Bates

       stamped Almaty-BTA0231539.

    ggg.         Exhibit 59 is a copy of a document previously produced in this action by

       Frank Monstrey.

    hhh.         Exhibit 60 is a copy of a document previously produced in this action and

       identified as FM 8 at the deposition of Frank Monstrey.

    iii. Exhibit 61 is a copy of a document previously produced in this action and

       identified as FM 6 at the deposition of Frank Monstrey.

    jjj. Exhibit 62 is a copy of a document previously produced in this action, Bates

       stamped Almaty-BTA0238847 and identified as PX 188 at depositions in this

       action.



                                          13
    Case 1:15-cv-05345-AJN-KHP Document 919 Filed 01/09/19 Page 14 of 14




Dated:   New York, New York
         January 8, 2019
                                          Respectfully,

                                          /s/ Matthew L. Schwartz
                                          Matthew L. Schwartz




                                     14
